PER CURIAM.
The appellants filed an action seeking to have declared invalid and set aside the 1970 tax roll of Dade County (applicable for ad valorum taxation by the county and the municipalities therein). From a judgment sustaining the tax roll the plaintiffs filed appeal No. 1225, and James F. Pollack, an intervenor-plaintiff, filed appeal No. 1222. The appeals were consolidated here. The defendant county cross-assigned as error certain findings of the court relating to the tax roll.
The trial court found there was lack of uniformity to some degree in the ratio of assessment value to fair market for single family residences from one subdivision to another, and with reference to condominiums and rental properties, but that it was not substantial or such as to require rejection of the roll. The court also noted the evidence showed the assessor had applied a fixed percentage increase to improved properties, based upon a determined increased construction cost base, less certain depreciation allowed thereon. The trial court expressed disapproval of the practice, but held the tax roll should not be rejected therefor. In sustaining the tax roll the trial court said:
“Despite the demonstrated inequities and the lack of uniformity in the various component properties, in particular in the category of improved properties, and the variations in the ratio of assessment values to fair market values from area to area and subdivision to subdivision throughout the county, the overall result of the tax roll reaches a median figure which is acceptable under the present dictates of the law and more closely approximates fair market value as defined by statute and judicial interpretation than any of the previous tax rolls.”
Thereupon the court ordered and decreed the following:
“That in order to preserve and insure the present orderly continuance of governmental and educational services throughout the County, the present proposed assessment roll shall be allowed to stand, subject to such individual adjustments as the machinery for review of individual assessments may indicate, and the relief sought by the plaintiff against this roll is hereby denied.”
On consideration of the contentions of appellants and the cross-assignments of the appellee we find no reason sufficient in law to disturb the ruling of the trial court. Inasmuch as application by the plaintiffs for individual relief from any inequities which the roll might reflect as to their respective properties was contemplated and provided for in the judgment of the trial court, and since in order for that to be effective it would be necessary that such application be made by petition in this cause, with the benefit of the filing date of the present case, or be barred by the provision for filing such applications at a short date following the perfection of the roll, the judgment is hereby modified and amended to so provide and authorize.
Judgment modified, and, as so modified, affirmed.